 



Exhibit 10.2

THE TIMKEN COMPANY

Restricted Shares Agreement

     WHEREAS, ___(“Grantee”) is an employee of The Timken Company (the
“Company”); and

     WHEREAS, the grant of restricted shares evidenced hereby was authorized by
a resolution of the Compensation Committee (the “Committee”) of the Board of
Directors (the “Board”) of the Company that was duly adopted on ___, and the
execution of a restricted shares agreement in the form hereof was authorized by
a resolution of the Committee duly adopted on such date.

     NOW, THEREFORE, pursuant to The Timken Company Long-Term Incentive Plan (as
Amended and Restated as of February 6, 2004) (the “Plan”) and subject to the
terms and conditions thereof and the terms and conditions hereinafter set forth,
the Company hereby grants to Grantee, effective ___(the “Date of Grant”), the
right to receive ___shares of the Company’s common stock without par value (the
“Common Shares”).



  1.   Rights of Grantee. The Common Shares subject to this grant shall be fully
paid and nonassessable and shall be represented by a certificate or certificates
registered in Grantee’s name and endorsed with an appropriate legend referring
to the restrictions hereinafter set forth. Grantee shall have all the rights of
a shareholder with respect to such shares, including the right to vote the
shares and receive all dividends paid thereon, provided that such shares, and
any additional shares that Grantee may become entitled to receive by virtue of a
share dividend, a merger or reorganization in which the Company is the surviving
corporation or any other change in the capital structure of the Company, shall
be subject to the restrictions hereinafter set forth.     2.   Restrictions on
Transfer of Common Shares. The Common Shares subject to this grant may not be
assigned, exchanged, pledged, sold, transferred or otherwise disposed of by
Grantee, except to the Company, until the Common Shares have become
nonforfeitable in accordance with Section 3 hereof; provided, however, that
Grantee’s rights with respect to such Common Shares may be transferred by will
or pursuant to the laws of descent and distribution. Any purported transfer in
violation of the provisions of this Section 2 shall be null and void, and the
purported transferee shall obtain no rights with respect to such shares.    
3.   Vesting of Common Shares.



  (a)   Subject to the terms and conditions of Sections 3(b), 3(c) and 4 hereof,
Grantee’s right to receive the Common Shares covered by this agreement shall
become nonforfeitable to the extent of one-quarter (1/4) of the Common Shares
covered

 



--------------------------------------------------------------------------------



 



      by this agreement after Grantee shall have been in the continuous employ
of the Company or a subsidiary for one full year from the Date of Grant and to
the extent of an additional one-quarter (1/4) thereof after each of the next
three successive years thereafter during which Grantee shall have been in the
continuous employ of the Company or a subsidiary. For purposes of this
agreement, “subsidiary” shall mean a corporation, partnership, joint venture,
unincorporated association or other entity in which the Company has a direct or
indirect ownership or other equity interest. For purposes of this agreement, the
continuous employment of Grantee with the Company or a subsidiary shall not be
deemed to have been interrupted, and Grantee shall not be deemed to have ceased
to be an employee of the Company or a subsidiary, by reason of the transfer of
his employment among the Company and its subsidiaries.     (b)   Notwithstanding
the provisions of Section 3(a) hereof, Grantee’s right to receive the Common
Shares covered by this agreement shall become nonforfeitable if Grantee should
die or become permanently disabled while in the employ of the Company or any
subsidiary, or if Grantee should retire with the Company’s consent. For purposes
of this agreement, retirement “with the Company’s consent” shall mean: (i) the
retirement of Grantee prior to age 62 under a retirement plan of the Company or
a subsidiary, if the Board or the Committee determines that his retirement is
for the convenience of the Company or a subsidiary, or (ii) the retirement of
Grantee at or after age 62 under a retirement plan of the Company or a
subsidiary. For purposes of this agreement, “permanently disabled” shall mean
that Grantee has qualified for disability benefits under a disability plan or
program of the Company or, in the absence of a disability plan or program of the
Company, under a government-sponsored disability program.     (c)  
Notwithstanding the provisions of Section 3(a) hereof, Grantee’s right to
receive the Common Shares covered by this agreement shall become nonforfeitable
upon any change in control of the Company that shall occur while Grantee is an
employee of the Company or a subsidiary. For the purposes of this agreement, the
term “change in control” shall mean the occurrence of any of the following
events:



  (i)   The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934) (a
“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Securities Exchange Act of 1934) of 30% or more of either: (A) the
then-outstanding Common Shares or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (“Voting Shares”); provided, however, that for
purposes of this subsection (i), the following acquisitions shall not constitute
a change in control: (1) any acquisition directly from the Company, (2) any
acquisition by the Company, (3) any acquisition by any

2



--------------------------------------------------------------------------------



 



      employee benefit plan (or related trust) sponsored or maintained by the
Company or any Subsidiary, or (4) any acquisition by any Person pursuant to a
transaction which complies with clauses (A), (B) and (C) of subsection (i) of
this Section 3(c); or     (ii)   Individuals who, as of the date hereof,
constitute the Board (the “Incumbent Board”) cease for any reason (other than
death or disability) to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board (either by a specific vote or by approval of the proxy statement
of the Company in which such person is named as a nominee for director, without
objection to such nomination) shall be considered as though such individual were
a member of the Incumbent Board, but excluding for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest (within the meaning of Rule 14a-11 of the Securities
Exchange Act of 1934) with respect to the election or removal of directors or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board; or     (iii)   Consummation of a
reorganization, merger or consolidation or sale or other disposition of all or
substantially all of the assets of the Company (a “Business Combination”), in
each case, unless, following such Business Combination, (A) all or substantially
all of the individuals and entities who were the beneficial owners,
respectively, of the Common Shares and Voting Shares immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 66-2/3%
of, respectively, the then-outstanding shares of common stock and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions relative to each other as
their ownership, immediately prior to such Business Combination, of the Common
Shares and Voting Shares of the Company, as the case may be, (B) no Person
(excluding any entity resulting from such Business Combination or any employee
benefit plan (or related trust) sponsored or maintained by the Company or such
entity resulting from such Business Combination) beneficially owns, directly or
indirectly, 30% or more of, respectively, the then-outstanding shares of common
stock of the entity resulting from such Business Combination, or the combined
voting power of the then-outstanding voting securities of such corporation
except to the extent that such ownership existed prior to the Business
Combination, and (C) at least a majority of the members of the

3



--------------------------------------------------------------------------------



 



      board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or     (iv)   Approval by the shareholders of the Company
of a complete liquidation or dissolution of the Company.



  4.   Forfeiture of Awards. Grantee’s right to receive the Common Shares
covered by this agreement that are then forfeitable shall be forfeited
automatically and without further notice on the date that Grantee ceases to be
an employee of the Company or a subsidiary prior to the fourth anniversary of
the Date of Grant for any reason other than as described in Section 3(b). In the
event that Grantee shall intentionally commit an act that the Committee
determines to be materially adverse to the interests of the Company or a
subsidiary, Grantee’s right to receive the Common Shares covered by this
agreement shall be forfeited at the time of that determination notwithstanding
any other provision of this agreement.     5.   Retention of Certificates.
During the period in which the restrictions on transfer and risk of forfeiture
provided in Sections 2 and 4 above are in effect, the certificates representing
the Common Shares covered by this grant shall be retained by the Company,
together with the accompanying stock power signed by Grantee and endorsed in
blank.     6.   Compliance with Law. The Company shall make reasonable efforts
to comply with all applicable federal and state securities laws; provided,
however, notwithstanding any other provision of this agreement, the Company
shall not be obligated to issue any of the Common Shares covered by this
agreement if the issuance thereof would result in violation of any such law. To
the extent that the Ohio Securities Act shall be applicable to this agreement,
the Company shall not be obligated to issue any of the Common Shares or other
securities covered by this agreement unless such Common Shares are (a) exempt
from registration thereunder, (b) the subject of a transaction that is exempt
from compliance therewith, (c) registered by description or qualification
thereunder or (d) the subject of a transaction that shall have been registered
by description thereunder.     7.   Adjustments. The Committee shall make any
adjustments in the number or kind of shares of stock or other securities covered
by this agreement that the Committee may determine to be equitably required to
prevent any dilution or expansion of Grantee’s rights under this agreement that
otherwise would result from any (a) stock dividend, stock split, combination of
shares, recapitalization or other change in the capital structure of the
Company, (b) merger, consolidation, separation, reorganization or partial or
complete liquidation involving the Company or (c) other transaction or event
having an effect similar to any of those referred to in Section 7(a) or 7(b)
hereof. Furthermore, in the event that any transaction or event described or
referred

4



--------------------------------------------------------------------------------



 



      to in the immediately preceding sentence shall occur, the Committee may
provide in substitution of any or all of Grantee’s rights under this agreement
such alternative consideration as the Committee may determine in good faith to
be equitable under the circumstances.     8.   Withholding Taxes. To the extent
that the Company is required to withhold federal, state, local or foreign taxes
in connection with any delivery of Common Shares to the Grantee, and the amounts
available to the Company for such withholding are insufficient, it shall be a
condition to the receipt of such delivery that the Grantee make arrangements
satisfactory to the Company for payment of the balance of such taxes required to
be withheld. The Grantee may elect that all or any part of such withholding
requirement be satisfied by retention by the Company of a portion of the Common
Shares delivered to the Grantee. If such election is made, the shares so
retained shall be credited against such withholding requirement at the Market
Price per Common Share on the date of such delivery. In no event, however, shall
the Company accept Common Shares for payment of taxes in excess of required tax
withholding rates, except that, unless otherwise determined by the Committee at
any time, the Grantee may surrender Common Shares owned for more than 6 months
to satisfy any tax obligations resulting from any such transaction.     9.  
Right to Terminate Employment. No provision of this agreement shall limit in any
way whatsoever any right that the Company or a subsidiary may otherwise have to
terminate the employment of Grantee at any time.     10.   Relation to Other
Benefits. Any economic or other benefit to Grantee under this agreement or the
Plan shall not be taken into account in determining any benefits to which
Grantee may be entitled under any profit-sharing, retirement or other benefit or
compensation plan maintained by the Company or a subsidiary and shall not affect
the amount of any life insurance coverage available to any beneficiary under any
life insurance plan covering employees of the Company or a subsidiary.     11.  
Amendments. Any amendment to the Plan shall be deemed to be an amendment to this
agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of Grantee with
respect to the Common Shares or other securities covered by this agreement
without Grantee’s consent.     12.   Severability. In the event that one or more
of the provisions of this agreement shall be invalidated for any reason by a
court of competent jurisdiction, any provision so invalidated shall be deemed to
be separable from the other provisions hereof, and the remaining provisions
hereof shall continue to be valid and fully enforceable.     13.   Governing
Law. This agreement is made under, and shall be construed in accordance with,
the internal substantive laws of the State of Ohio.





5



--------------------------------------------------------------------------------



 



     This agreement is executed by the Company on this ___day of ___, 2005.

            The Timken Company
      By:           William R. Burkhart        Sr. Vice President and General
Counsel     

     The undersigned Grantee hereby acknowledges receipt of an executed original
of this agreement and accepts the right to receive the Common Shares or other
securities covered hereby, subject to the terms and conditions of the Plan and
the terms and conditions herein above set forth.

         
 
 

--------------------------------------------------------------------------------


      Grantee
 
       

  Date:    

     

--------------------------------------------------------------------------------

6